Citation Nr: 1811125	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-12 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypothyroidism and, if so, whether the claim should be allowed.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A transcript of the Veteran's testimony at a February 2017 travel Board hearing before the undersigned Veterans Law Judge (VLJ) is of record.  At the hearing additional evidence was submitted together with a waiver of initial RO consideration of such evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The issue of de novo adjudication of the claim for service connection for hypothyroidism is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was notified by letter in June 1992 of a rating decision in May 1992 that denied reopening of a claim for service connection for thyroiditis.  She did not appeal that decision and no relevant VA records were received within one year thereafter and no additional new service records have been received. 

2.  The additional evidence received since the May 1992 rating decision is new and material and establishes a reasonable possibility of allowance of the claim.  


CONCLUSIONS OF LAW

1.  The May 1992 rating decision that denied reopening of a claim for service connection for thyroiditis is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2017).  

2.  New and material evidence has been submitted to reopen the claim for service connection for thyroiditis.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156, 3.385 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran pre-adjudication, content-complying VCAA notice on the claim of service connection in October 2011.  

Previously, the VCAA was interpreted as requiring notice information as to the reason(s) for a prior denial, i.e., which element(s) was or were not previously substantiated.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VAOPGCPREC 6-2014 determined that the VCAA only required claim-specific notice and not case-specific notice, i.e., there was no requirement to provide notice of the reason(s) for a prior denial.  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file, and after having been provided copies of her STRs, she has submitted duplicates of some of these records.  Her VA treatment records are also on file, as are private clinical records.  The Social Security Administration (SSA) has reported that the Veteran had not filed a claim for disability benefits and SSA did not have any medical records.  

The Veteran more recently reported having been treated in August and September 1984 at the Norfolk Naval Base hospital but upon being contacted by VA that facility found no records.  The Veteran was informed of this by RO letter in February 2014.  

More recently, the Veteran has submitted copies of service personnel records.  She has also submitted duplicate copies of records previously on file.  

The Veteran was not afforded a VA nexus examination in this case addressing the etiology of any thyroid disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  This is because under the duty to assist a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  

The Veteran testified in support of her claim at a February 2017 travel Board hearing.  See generally 38 C.F.R. § 3.103.  

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016); and Bryant v. Shinseki, 23 Vet. App. 488 (2010) (duty to assist a hearings).  As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Law and Regulations

To establish service connection, the record must contain: (1) evidence of a current disorder; (2) evidence of in- service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury. In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including an endocrinopathy, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b).  38 U.S.C. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Only after new and material evidence is submitted and a previously denied claim is reopened, upon adjudication of a claim on a de novo basis, reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  


Reopening

The Board, in the first instance, must rule on the matter of reopening because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In the first step in reopening, there is a three-part analysis.  First, since the last disallowance on any basis, i.e., on the merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 (1996)), there must be new and material evidence (i.e., noncumulative evidence, not redundant, and not previously submitted) which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  VA evidence which was constructively on file and is now actually on file, may be new and material evidence if it is not cumulative and is relevant.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) and Smith (Russell) v. West, 12 Vet. App. 312, 314-15 (1999).  If no new evidence is submitted, no analysis of materiality is required.  Smith (Russell) v. West, 12 Vet. App. 312, 315 (1999).  

Second, the new evidence need be probative only as to each element that was a specified basis for the last denial without having to establish all elements needed for allowance.  Third, it must be material. 

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Under 38 C.F.R. § 3.156(c) the receipt of additional relevant service records will be cause to reconsider a prior rating decision denying a service connection claim.  

In the reopening context, the doctrine of the favorable resolution of doubt is not applicable unless the threshold burden of submitting new and material evidence to reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

A May 1992 rating decision denied reopening of a claim for service connection for thyroiditis.  It was noted that treatment records revealed that she was seen in December 1991 for a thyroid check after recently giving birth.  She had been prescribed Synthyroid, which was discontinued in October 1991.  The impression was Hashimoto's with postpartum thyroiditis.  In January 1992 she was euthyroid and was advised that pregnancy could exacerbate her conditions, and that she could ultimately progress to permanent hypothyroidism.  

The Veteran was notified by RO letter of June 5, 1992 of a May 1992 rating that denied service connection for thyroiditis because the evidence did not show a chronic disability or that it was related to military service.  Rather, the Veteran had had post-partum thyroiditis which was more closely associated with pregnancy than any other incident of service, and a chronic thyroid disorder was not shown to exist which could reasonably be attributed to military service.  

The Veteran's application to reopen her claim for service connection for a thyroid disorder was received on September 28, 2011.  

Evidence Previously of Record

At the time of the 1992 rating decision denying reopening of the service connection claim, the evidence included the Veteran's STRs.  

A March 1984 Pregnancy Workplace Evaluation shows that the Veteran was expected to deliver a child in July 1984 (and she did so).  

In November 1984 the Veteran complained of a rapid pulse, and the assessment was sinus tachycardia.  In December 1984 it was noted that the Veteran had tachycardia, tremulousness, and loose stools.  It was also noted that thyroid function tests (TFTs) had confirmed hyperthyroidism.  The assessment was hyperthyroidism - Graves disease vs thyroiditis.  She was prescribed Lopressor.  

In February 1985 it was noted that the Veteran had a history of postpartum increased thyroid hormones which she felt was the cause of her increased emotional state and palpations.  It was indicated that the increase in her symptoms while at work was probably stress related.  She was under the care of an endocrinologist and was treated with Lopressor for her symptoms.  The assessment was increased thyroid symptoms with an increase in symptoms secondary to stress.  Thus, she was afforded psychological testing, the results of which indicated that she tended to over-react to even minor stresses and her hyperactivity was probably more of a causative factor in her symptoms than any physiological problem.  Also, on contacting her treating endocrinologist it was found that there was very little possibility that her increased heart palpitations and constant upset were due to a thyroid imbalance.  The diagnoses were an adjustment disorder with mixed emotional features and a personality disorder with histrionic and passive-aggressive features.  She was subsequently instructed in stress management. 

A February 1985 record shows that the Veteran complained of palpations with a pounding heart, as well as feeling emotional and jittery.  She felt persecuted at work for what was a medical problem.  The assessment was hyperthyroidism vs a reaction to stress.  

In May 1985 an optometry evaluation revealed that the Veteran had simple myopia.  

On VA examination in November 1985 the diagnosis was 1984 post-partum thyroiditis, resolved.  

A January 1986 rating decision denied service connection for a thyroid problem because the Veteran's 1984 post-partum thyroiditis was acute and transitory, having resolved without evidence of residual disability, as found on VA examination.  

A December 1991 VAOPT record noted that the Veteran was three (3) months post-partum (after the birth of her second child) and needed a thyroid check because she had a problem with her thyroid.  It was reported that she had had post-partum hyperthyroidism in 1984 for which she had been given Beta Blockers for 3 months, and it took six months to resolve.  She had been placed on Synthyroid because of hypothyroidism in October 1991.  She was to be referred to an endocrinologist.  There was an impression of Hashimoto's with hypothyroidism, as well as post-partum hyperthyroiditis.  She was prescribed Lopressor.  

A January 1992 VAOPT record shows that the Veteran was seen for thyroiditis and although currently euthyroid, she was to continue taking medication, and was advised that any further pregnancy could exacerbate her condition, and her condition could ultimately progress to permanent hypothyroidism.  

Additional Evidence

Since the 1992 rating decision the Veteran's service personnel records are on file and the Veteran has submitted duplicate copies of STRs.  

The May 2012 rating decision which is appealed granted service connection for an anxiety disorder as well as for corns and callosities of each foot but denied reopening of a claim for service connection for post-partum thyroiditis, now claimed as hypothyroidism because new and material evidence had not been submitted.  

VA treatment records from the Tampa VA Medical Center from 2009 to 2014 show that the Veteran had Hashimoto's thyroiditis, for which she received continued treatment.  These records also note a history of hypothyroidism in 1991 during the Veteran's second pregnancy and an inservice diagnosis of Hashimoto's.  The Veteran used Synthyroid until switching over to Armour thyroid by a private endocrinologist in 1998.  

In a May 2013 statement Dr. C. R., of Wellness Works, reported being the Veteran's treating physician for hypothyroidism.  The Veteran's history was complex because her first thyroid related symptoms displayed have been tachycardia and gastrointestinal (GI) symptoms which had ultimately been traced to hyperthyroidism.  She had been treated with beta blockers but had many episodes of "breakthrough" that were documented in emergency room visits.  She had had radio ablation in 1985, although these contemporaneous clinical records could not now be found.  She had continued to have "episodic hyper- with runs of hypo- thyroid function" for the next several years.  In 1991 an antibody test was taken, apparently for the first time, which was positive for Hashimoto's thyroiditis.  While currently treating her, the Veteran had been hypothyroid, and had done well with supplementation of exogenous thyroid. 

Dr. C. R. reported in April 2014 being the Veteran's treating physician and that she had reviewed the Veteran's STRs.  It was reported that the Veteran's hyperthyroidism and thyroiditis during service were missed and a psychological evaluation resulted in an erroneous diagnosis.  It had been noted during service that she had elevated thyroid hormone levels despite having marked tachycardia and hypertension.  The Veteran now had hypothyroidism which was most likely caused by or a result of military service.   

In an accompanying letter, dated April 28, 2014, Dr. C. R. reported having treated the Veteran since 2000 for hypothyroidism.  Historically, this began during active duty.  In 1984 she developed hyperthyroidism following the delivery of a child.  The physician reported having reviewed the relevant STRs, and stated that the laboratory evidence was conclusive.  Following that childbirth, during service,  the Veteran had presented to an emergency room for symptoms and signs of hyperthyroidism that were ignored in both encounters.  On both occasions she was told that there was nothing wrong, even though her vital signs were completely consistent with an "out-of-control thyroid," her "T7 index" was elevated, providing laboratory evidence of a hyperthyroid crisis.  An endocrinologist failed to test her for autoantibodies and, so, missed what was likely the beginning of Hashimoto's thyroiditis.  In 1991 hyperthyroidism was again proven by markedly elevated laboratory tests, and a pulse of 140 despite taking Lopressor, which demonstrated conclusively that that condition was no longer "post partum related."  

The opining physician further stated that because the proper diagnosis had been missed during service the Veteran was provided a psychiatric evaluation and her underlying condition (hyperthyroidism) was lost sight of.  Psychiatrists apparently decided that her anxiety was present for no good reason, not recognizing that she had hyperthyroidism.  Most psychiatrists are aware that anxious, even hyperactive behavior, might be a result of this condition.  Periods of anxiety with heart symptoms then progressed to become a chronic problem, ultimately resulting in a burned out hypothyroid state, as a result of which she will have to take medication for the rest of her life.  

The opining physician observed that the Veteran's contention was that her hyperthyroidism was not properly diagnosed or treated during service, allowing it to progress and result in a psychiatric diagnosis.  According to the records which the opining physician had seen, her history, and the physician's treatment of the Veteran, it was "as likely as not [that] her current diagnosis is the progression of a missed or incorrect disease in service."  

At the February 2017 travel Board hearing the Veteran testified that she had continuing stress during her inservice pregnancy and she had complications during and after the pregnancy.  During service, after her pregnancy she rapidly lost weight and had to be given Lopressor to try and control her rapid pulse.  In December 1984 there had been a question of whether she had hypertension or had Grave's (Hashimoto's thyroiditis) disease.  Inservice laboratory studies documented elevated thyroid levels.  She believed that her condition had been misdiagnosed during service, resulting in her having to undergo psychiatric evaluations during service.  Her symptoms of hyperthyroidism had continued into the latter part of her service, in 1985, and led to her receiving a number of Article 15s and ultimately led to her early discharge from service.  

The Veteran further testified that after service she continued to have the same symptoms she had during service.  It was not until she had her second child, in 1991, that another thyroid test was done which revealed that she was hypothyroid and was given Synthyroid during her second pregnancy.  This led to another bout of hyperthyroidism which was detected by VA in 1992 when Hashimoto's disease was diagnosed. 

The Veteran testified that Dr. C. R. specialized in hormones, including estrogen, progesterone, and thyroid.  The Veteran submitted a duplicate copy of Dr. C. R.  supporting 2014 nexus statement.  


Analysis

"Graves disease, also called hyperthyroidism, exophthalmic goiter, and toxic goiter, is described as excessive functional activity of the thyroid gland ... the resulting condition marked especially by increased metabolic rate, enlargement of the thyroid gland, rapid heart rate, and high blood pressure ...Moreover, in Graves disease, certain characteristic ocular abnormalities may be observed ...[other] signs include ... increase sweating, muscle wasting and weakness, tremor, increased bowel activity, increased appetite, rapid and irregular heart action, weight loss, and apprehensiveness."  Santiago v. Brown, 5 Vet. App. 288, 290 (1993).  

"The most common cause of hyperthyroidism is Graves' disease, an autoimmune disease that affects multiple organ systems, including the eyes and skin."  80 Fed.Reg. 39011, 39012 (July 8, 2015).  "Hyperthyroidism refers to the excess synthesis or secretion of thyroid hormone. Regardless of the specific cause, the symptoms directly caused by excess thyroid hormone are the same."  80 Fed.Reg. 39011, 39012 (July 8, 2015).  "Treatment [of hyperthyroidism] is directed at symptom relief and includes antithyroid medications, radioactive iodine therapy, and thyroidectomy (surgical removal of the thyroid gland)."  80 Fed.Reg. 39011, 30912 (July 8, 2015).  "[C]ardiovascular abnormalities are common in hyperthyroidism,"  80 Fed.Reg. 39011, 39012 (July 8, 2015).  "'[T]oxic'' is the term used by the medical community to indicate overactive thyroid function, also known as hyperthyroidism."  80 Fed.Reg. 39011, 39013 (July 8, 2015).  "An enlarged thyroid may cause a visible swelling at the base of the neck or thyroidectomy may result in disfigurement."  80 Fed.Reg. 39011, 39013 (July 8, 2015).  "When the enlarged thyroid gland compresses adjacent organs, it may produce symptoms due to pressure on anterior neck structures, including the trachea (wheezing, cough), the esophagus (dysphagia), and the recurrent laryngeal nerve (hoarseness)."  80 Fed.Reg. 39011, 39013 (July 8, 2015).  "[T]hyroiditis, which is inflammation of the thyroid gland.  The condition most often results from an autoimmune disease (known as Hashimoto's thyroiditis), where the immune system attacks the thyroid gland."  80 Fed.Reg. 39011, 39014 (July 8, 2015).  "[T]hyroiditis may manifest as hyperthyroidism, hypothyroidism, or with no change in thyroid function."  80 Fed.Reg. 39011, 39014 (July 8, 2015).  "[T]hyroiditis increases the likelihood of developing hyperthyroidism or hypothyroidism."  80 Fed.Reg. 39011, 39014 (July 8, 2015).  

The new service personnel records are not relevant to the medical issue of the claimed thyroid disorder and the duplicate copies of STRs are not new.  

On the other hand, the opinion of Dr. C. R. is favorable and tends to show that the Veteran had a chronic disorder of the thyroid which is of service origin.  As such, it demonstrates a reasonable possibility of allowing the claim.  Accordingly, this evidence is both new and material for the limited purpose of reopening the claim for a thyroid disorder.  

However, prior to adjudication of the claim on the merits, it is the opinion of the Board that, further evidentiary development is needed.  


ORDER

The application to reopen the claim for service connection for a thyroid disorder, now claimed as hypothyroidism, is granted and to this extent only the claim is allowed.  


REMAND

Generally, under the duty to assist a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  Having presented new and material evidence, the Veteran is now entitled to a VA nexus examination.  

The statements of Dr. C. R. indicate that the Veteran's inservice symptoms were mistakenly diagnosed as being of a psychiatric nature.  However, the Board notes that Dr. C. R. did not observe, or perhaps was unaware, that the Veteran is now service-connected for an anxiety disorder.  

In this connection, the Board's research indicates that Dr. C. R. is not an endocrinologist.  Given the complexity of this case, the Board is of the opinion that an opinion of an endocrinologist would be helpful in adjudicating the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's up-to-date VA outpatient treatment clinical records are obtained and associated with the Veteran's VA electronic records.  

2.  The case should be referred to an endocrinologist (M.D.) to ascertain the nature and etiology of any thyroid disorder which the Veteran may now have, and whether it is in the nature of hyperthyroidism or hypothyroidism.  

Any and all indicated evaluations, studies, and tests deemed necessary should be accomplished.  All pertinent records associated with the appellate record should be reviewed.  The Veteran's VA electronic records, including all VA electronic medical records, should be available for review by the opining clinician.  

If necessary, in the opinion of the clinician, the Veteran should be afforded a physical examination, with a personal interview in order to facilitate a study of this case.  

(a) The opining clinician is requested to opine whether the Veteran now has a disorder of the thyroid and, if so, whether it is in the nature of hyperthyroidism or hypothyroidism.  

(b) The opining clinician is requested to opine whether any thyroid disorder which the Veteran may now have is in any manner related to her thyroid problems during her active service.   

Specifically, the opining clinician is requested to opine whether it is at least as likely as not (50 percent or greater probability) that any thyroid disorder which the Veteran may now have had its onset during active service or manifested as a chronic disease (and endocrinological diseases are listed as a chronic disease for the purpose of presumptive service connection) within one year of the Veteran's September 1985 discharge from active service.  

In reaching any determination the opining clinician is requested to comment upon the significance of the following: (a) the fact that the Veteran had myopia during active service, (b) the Veteran having developed problems with her thyroid during service after giving birth, (c) the Veteran again having developed problems with her thyroid after giving birth to her second child after military service in 1991, (d) any continuing problems the Veteran may have had since the 1991 birth of her second child in 1991, (e) the fact that the Veteran is service-connected for an anxiety disorder and any role that symptoms of such anxiety disorder may have had, if any, in identifying the etiology of any chronic thyroid disease, and (f) the findings set forth by Dr. C.R. in letters dated in May 2013 and April 2014. 

All opinions must be accompanied by an explanation to support the opinions.  If the any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


